Citation Nr: 1801898	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for left knee osteoarthritis.

2.  Entitlement to an initial compensable rating for residual injury, left knee, limitation of extension for the period on an after August 18, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from November 1979 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the May 2009 rating decision, the RO increased the Veteran's service-connected residuals injury, left knee with mild osteoarthritic changes to 10 percent disabling, effective January 22, 2009, the date of receipt of his claim.  In the August 2015 rating decision, the RO granted a separate noncompensable rating for residual injury, left knee, limitation of extension, effective August 18, 2015.

This case was previously before the Board in July 2017, where the issues on appeal were remanded to allow the Veteran his requested hearing with a representative present.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  However, a copy of the transcript has not been associated with the claims file due to equipment failure during the hearing.  Pursuant to 38 C.F.R. § 20.717, the Veteran and his representative were invited to appear for another hearing, but the Veteran declined and insisted that the claims on appeal be considered with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Left Knee Osteoarthritis and Residuals

The Veteran's last VA examination for his left knee was in August 2015.  During the September 2017 hearing, the Veteran testified that his left knee condition had worsened, thereby necessitating a remand for a new VA examination to assess the current severity of the Veteran's left knee osteoarthritis and residuals.  On remand, the Veteran should be scheduled for a VA examination to determine the current severity of his left knee disabilities.  In addition, the file should be updated with current VA medical records as well as any private treatment records identified by the Veteran.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran and his representative did not raise entitlement to TDIU.  However, the record shows that the Veteran applied for Social Security disability, and has reported during his VA examinations, that his service-connected disabilities interferes with his ability to work.  Therefore, the Board considers the claim reasonably raised by the record.  

Here, the claim for entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher rating for his left knee disabilities, which is being remanded for further evidentiary development.  Therefore, a final decision on the issue of entitlement to a TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Additionally, the Veteran should be forwarded the formal claim form for a TDIU, which he can return if he chooses.  If the Veteran does not wish to pursue a claim for TDIU, then he should provide a statement as such.  If he chooses to pursue a claim for TDIU, then he should be provided any necessary examinations. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination for his service-connected left knee disabilities, to determine the current severity of those disabilities.  Following a review of the files, including any records obtained because of this remand, the examiner should offer an opinion on the current severity of the Veteran's left knee osteoarthritis and residual limitation of extension. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  If the examiner cannot respond to the inquiries without resort to speculation, he or she must explain why this is so.

3.  Provide the Veteran with VA Form 21-8940 and request he provide details regarding his employment and educational history.  The Veteran should be informed that if he does not wish to pursue a claim for TDIU, he should provide VA with a statement that he is not seeking TDIU.

4.  If the Veteran wishes to pursue a claim for TDIU, then any necessary examinations should be ordered.  The examiner(s) should address the functional limitation of the Veteran's service-connected disabilities.  The examiner should also elicit a work and education background from the Veteran.

5.  After completing the development requested above and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




